Name: Commission Regulation (EEC) No 3403/86 of 6 November 1986 on the supply of common wheat flour to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 86 Official Journal of the European Communities No L 312/ 17 COMMISSION REGULATION (EEC) No 3403/86 of 6 November 1986 on the supply of common wheat flour to the Arab Republic of Egypt as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decisions of 18 July and of 3 September 1986 on the supply of food aid to Egypt, the Commission allocated to the latter country 1 70 000 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139 , 24 . 5. 1986, p. 29 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p . 11 . No L 312/18 Official Journal of the European Communities 7. 11 . 86 ANNEX I 1 . Programme : 1986 2. Recipient : Arab Republic of Egypt 3 . Place or country of destination : Egypt 4. Product to be mobilized : common wheat flour 5 . Total quantity : 62 100 tonnes (85 068 tonnes of cereals) 6 . Number of lots : 5 :  No 1:12 100 tonnes  Nos 3, 5, 7 and 9 : 12 500 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex : OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Flour of fair and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :   moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  composite sacks jute/polypropylene of a minimum weight of 375 g  net weight of the bags : 68 kilograms  marking on the bags in letters at least 5 cm high : On front side : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT MILLING DATE : (the month and year of milling) On reverse side :  GROSS Kg : (the gross weight)  NET Kg : (the net weight)  EXTRACTION RATE : (the rate of extraction)  MILLING DATE : (the month and year of milling)  USE BEFORE : (the final date of use) 11 . Port of shipment : Any Community port accessible to ocean-going vessels of not less than 1 5 000 tonnes V 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1986 7. 11 . 86 No L 312/ 19Official Journal of the European Communities 1 6. Shipment period :  No 1 : 1 to 31 January 1987  Nos 3 and 5:1 to 31 March 1987  Nos 7 and 9:1 to 30 April 1987 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer must inform the Commission delegation in Egypt immediately of progress in loading : Mme F. Henrich, Deleguee, 4 Gezira Street, 8th Floor, Giro Samalek ; Telex 92028, EUROP UN CAIRO 3. The successful tenderer will be notified of the vessel s arrival at the port of shipment not less than five day's in advance. 4. At the request of the beneficiary, the successful tenderer may deliver :  a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded.  a certificate from a laboratory approved by the Member State in which the flour was manufac ­ tured, to the effect that the flour contains no saponin or githagin. No L 312/20 Official Journal of the European Communities 7. 11 . 86 ANNEX II 1 . Programme : 1986 2. Recipient : Arab Republic of Egypt 3 . Place or country of destination : Egypt 4. Product to be mobilized : common wheat flour 5 . Total quantity : 62 000 tonnes (84 932 tonnes of cereals) 6. Number of lots : 5 :  No 2:12 000 tonnes  Nos 4, 6, 8 and 10 : 12 500 tonnes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex : 41 1 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Flour of fair and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  composite sacks jute/polypropylene of a minimum weight of 375 g  net weight of the bags : 68 kilograms  marking on the bags in letters at least 5 cm high : On front side : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT MILLING DATE : (the month and year of milling) On reverse side :  GROSS Kg : (the gross weight)  NET Kg : (the net weight)  EXTRACTION RATE : (the rate of extraction)  MILLING DATE : (the month and year of milling)  USE BEFORE : (the final date of use) 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels of not less than 1 5 000 tonnes 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1986 7. 11 . 86 Official Journal of the European Communities No L 312/21 16 . Shipment period :  No 2 : 1 to 28 February 1987  Nos 4 and 6 : 1 to 31 March 1987  Nos 8 and 10 : 1 to 30 April 1987 1 7. Security : 1 5 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 2 . The successful tenderer must inform the Commission delegation in Egypt immediately of progress in loading : Mme F. Henrich, Deleguee, 4 Gezira Street, 8th Floor, Giro Samalek ; Telex 92028 , Europ un cairo 3 . The successful tenderer will be notified of the vessel s arrival at the port of shipment not less than five day's in advance . 4 : At the request of the beneficiary, the successful tenderer may deliver :  a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded .  a certificate from a laboratory approved by the Member State in which the flour was manufac ­ tured, to the effect that the flour contains no saponin or githagin .